Harris, J.,
dissented. I do not con cm in the opinion that it was indispensable to the plaintiff’s right to maintain an action on the case for the deceit, that he should have returned or offered to return the property.
The returning, or not returning of the property, affects the measure of damages. Where the property *438is returned, the party has the right to recover the money he has paid with interest, but where it is not returned, then he can recover the difference between the value of the" property if free from the defects complained of, and what it is worth affected by such defects. In other words, in the latter case, he can recover the amount that the property is lessened in value by such defects. His not returning the property, affects the measure of damages, but not the party’s right of action.